Citation Nr: 1426719	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas. 

In September 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In statements (June 2008 and October 2012) to the VA and testimony before the Board, the Veteran contended that the RO, in a September 1981 decision should not have reduced the 20 percent evaluation assigned for his duodenal ulcer.  It appears that he is claiming clear and unmistakable error (CUE) in the 1981 rating action that reduced his evaluation for duodenal ulcer.  This issue is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Board remanded this case in March 2012 to obtain additional VA treatment records and to schedule VA examination to determine the severity of his duodenal ulcer.  The case has been returned for review.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's duodenal ulcer was not manifested by moderate disability with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, nor with continuous moderate manifestations, anemia, weight loss, or recurrent incapacitating episodes.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In a freestanding claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a November 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private treatment records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran and his representative.

As further concerning the duty to assist him with this claim, on remand the RO attempted to obtain additional VA evaluation and treatment records from the Dallas, Texas VA Medical Center (VAMC), Bonham, Texas VAMC, and Fort Worth VA Outpatient Center.  In April 2012, the VA North Texas Health Care System supplied duplicate records that were already in the VA's Compensation and Pension Record Interchange (CAPRI).  The Veteran was notified and he did not acknowledge that there were any other records that pertained to his claim. 

He also was provided VA compensation examination to assess the severity of his duodenal ulcer, which in turn permits the Board to determine whether his existing rating is appropriate.  The Board finds that there was compliance with its March 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the September 2010 hearing.  Moreover, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

Increased Rating

The Veteran contends that his ulcer causes abdominal discomfort and bloating.  

Based upon the service treatment records (STRs) and VA examination, the RO granted service connection for duodenal ulcer in an October 1979 rating decision.  A 20 percent evaluation was assigned effective from August 1978.  

In a September 1981 rating action the RO reduced the rating to 10 percent effective in December 1981.  The Veteran's disability due to ulcer disease has continued being rated as 10 percent disabling under Diagnostic Code 7305.  

Under Diagnostic Code 7305, duodenal ulcer is rated 10 percent when mild, with recurring symptoms once or twice yearly.  When moderate, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations, a 20 percent rating is assigned.  When moderately severe, that is, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, a 40 percent rating is assigned.  See 38 C.F.R. § 4.114, Diagnostic Code 7305. 

Reviewing the records submitted in regard to his claim, a January 1989 private report shows that an exploratory laparotomy and repair of a perforated peptic ulcer was performed.  He was last treated for duodenal ulcer symptomatology in April 1989.  

VA examination was conducted in December 2006.  The Veteran reported his medical history and symptoms.  His symptoms included monthly bloating and gastroesophageal reflux twice weekly.  Otherwise there was no vomiting, diarrhea, constipation, hematemesis, or melena.  His weight was stable at 131 pounds.  There were no reported abnormities reported on examination.  

At VA examination in March 2009, the Veteran reported similar complaints of reflux and bloating.  Otherwise, his weight was stable.  

At the September 2010 hearing, the Veteran reported his clinical, medication, and rating histories.  He also described his then-current symptoms.

The most recent VA examination was conducted in May 2012.  He reported similar symptoms.  The VA examination was unremarkable.  Laboratory studies failed to reveal any anemia, liver or kidney problems.  The examiner commented that Veteran's duodenal ulcer has been healed for decades, and is not currently active or symptomatic.  The Veteran appeared to have mild gastroesophageal reflux disease (GERD) which was controlled with TUMS.  It was noted that the Veteran had surgery for a perforated gastric ulcer in 1989 and has been symptoms free since then.  The examiner also noted that the Veteran had a peptic ulcer and GERD, but importantly concluded that these disorders were unrelated to his service-connected duodenal ulcer.  

A disability rating in excess of 10 percent would only be warranted in this case if the evidence showed a moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  The Board finds that the criteria for a 20 percent rating are not met.  

The 2012 VA examination record shows that the Veteran had GERD, which was medically stable, and that the duodenal ulcer has not been consistently considered an active problem.  The VA examiner has indicated the duodenal ulcer has been quiescent since 1989.  The March 2009 VA examinations report indicated that he was not on any medication.  In an October 2012 statement, the Veteran acknowledged that he was not really interested in a rating higher than his current 10 percent, but was more concerned with symptoms that affected him in the past.  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  No more severe or significant pertinent symptoms or severity have been indicated by the Veteran or otherwise indicated by any other evidence.

Considering all of the information from the documented instances of the Veteran describing his own symptoms, together with the characterization of the duodenal ulcer disability in the medical evidence, the Board does not find evidence showing a moderate ulcer with continuous moderate manifestations.  The Board also does not find evidence of recurring episodes of severe symptoms two or three times a year averaging 10 days in duration.  Additionally, the Board notes that the Veteran has consistently disclaimed anemia, significant weight loss, recurrent incapacitating episodes, or any other symptoms meeting the criteria for assignment of any higher disability rating.  The evidence otherwise provides no basis for assignment of a higher disability rating in this case.

In conclusion, the preponderance of the evidence being against the Veteran's claims for a higher rating, the evidence is not equally balanced, and the Veteran's claim must be denied.

Extraschedular Rating

The potential application of various provisions of Title 38 of the Code of Federal Regulations (1994) have been considered whether or not they were raised by the Veteran as required by the holding of the United States Court of Veterans Appeals (Court) in Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991).  

In particular, the evidence does not suggest that the Veteran's duodenal ulcer productive of such an exceptional or unusual disability picture so as to render impractical the applicability of the regular schedular standards and thereby warrant the assignment of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) (1994).  The record does not indicate that his duodenal ulcer markedly interferes with his employment.  Additionally, the Veteran has not required hospitalization or frequent treatment for his duodenal ulcer.  The overall evidence indicates that the current 10 percent rating for the duodenal ulcer best represents the Veteran's disability picture, and the schedular evaluation in this case is not inadequate.  The impairment resulting solely from the duodenal ulcer does not warrant an extraschedular rating under 38 C.F.R. § 3.321 (1994). See Thun v. Peake, 22 Vet App 111 (2008).  

ORDER

A disability rating in excess of 10 percent for duodenal ulcer is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


